DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 25 January 2022.
Claims 1-3, 5-13 and 15-20 are still pending; Claims 4 and 14 have been cancelled; Claims 1, 5-8, 15, 17, 19 and 20 have been amended; Claims 21 and 22 have been newly added.
Arguments directed to the rejection of the previous claim set have been received and acknowledged below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathers (US 6,712,418) in view of Lund (US 5,971,469).
Regarding Claims 1 and 15, Lathers discloses a bed cap assembly for a cargo area of a pickup truck, the cargo area comprising a first bed wall and a second bed wall that is arranged at an angle relative to the first bed wall (see Fig. 2), the bed cap assembly comprised of a first bed cap 14 configured for 
Regarding Claim 2, the channel 62 of Lund comprises a drain 65 (see Fig. 5).
Regarding Claim 3, the channels of Lund are interconnected for drainage (see Fig. 5).
Regarding Claim 6, Lund discloses a cavity on the bed to allow draining material to pass through the bed (see column 3, lines 53-57).
Regarding Claims 7 and 20, see Lathers, Fig, 4E (tonneau 12 supported inboard of channel 42).
Regarding Claim 8, the first and second caps of Lathers are orthogonal to each other (see Fig. 1A).

Regarding Claims 10, 11 and 18, the first and second channels 62 of Lund are defined by a floor and a wall that is arranged at an angle to the floor, the floor comprises the drain for evacuating the fluid and/or debris (see Figs. 4 and 5).
Regarding Claims 12 and 19, the drain 65 of Lund is located directly adjacent the corner of the two intersecting channels (see Fig. 5).  Whether the drain is directly at the corner or closely adjacent is merely an obvious matter of design choice for one having ordinary skill in the art depending upon the slope of the bed rails and the location of the final drain point through the truck bed.
Regarding Claim 13, Lund discloses that the channels include drain portions 65.  Whether the drain is in the first channel, the second channel, or both is merely an obvious matter of design choice for one having ordinary skill in the art depending upon the slope of the bed rails and the location of the final drain point through the truck bed.
Regarding Claim 16, Lund discloses that the first bed rail 36 is attached to an inside wall of the first bed wall (see Fig. 4), the second bed rail is attached to an inside wall of the second bed wall, and wherein the first channel 62 comprises a drain 65 for evacuating fluid and/or debris from the first channel, the second channel, or both.



Allowable Subject Matter
Claims 5, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON S DANIELS/Primary Examiner, Art Unit 3612